Citation Nr: 0332268	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in September 2002, and a 
substantive appeal was received in October 2002.  

The Board notes that the veteran's notice of disagreement 
referred to the denial of service connection for PTSD, as 
well as issues concerning the left knee.  His substantive 
appeal, however, referred exclusively to the matter of 
entitlement to service connection for PTSD.  Consequently, 
that is the only issue before the Board.  38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2003).  


FINDING OF FACT

The veteran is not shown to be suffering from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in, caused by, or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The veteran's DD Form 214 reflects Vietnam service.  He was 
awarded the Vietnam Campaign Medal, Combat Action Ribbon, 
Vietnam Service Medal with two stars, and the Purple Heart.

In August 2001, the veteran filed a claim of service 
connection for PTSD.

On April 2002 VA psychiatric examination, the veteran 
reported extensive combat experience and a shrapnel injury 
for which he was awarded the Purple Heart.  He stated that 
his post-service adjustment had been difficult and that he 
began to abuse alcohol and narcotics at that time.  The 
veteran reported, however, that he stopped abusing drugs and 
alcohol in the early 1990's.  He denied treatment for PTSD 
and indicated that he was not taking psychotropic medication.  
The veteran stated that he avoided crowds and had a bad 
temper.  He denied, however, sleeplessness and nightmares.  
The examiner noted good communication, full cooperation, and 
a good sense of humor and indicated that the veteran was 
polite and cleanly dressed.  The examiner opined that a 
diagnosis of PTSD could not be rendered, and aside from a 
past history of substance abuse, no Axis I diagnosis was 
found.

By May 2002 rating decision, the RO denied service connection 
for PTSD.  

In January 2003, the veteran was afforded an additional VA 
psychiatric examination.  The examiner noted that the veteran 
was working full-time, was not taking any psychotropic 
medication, and was not receiving psychiatric treatment.  The 
examiner did not observe any anxiety, psychotic 
manifestations, depression, or other psychiatric pathology.  
The veteran, according to the examiner, did not meet the 
criteria for a diagnosis of PTSD.  The examiner diagnosed a 
former history of polysubstance abuse and normal mental 
status examination.

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C.A. § 1131 requires the existence 
of a present disability for VA compensation purposes). 

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f) (2003); Moreau 
v. Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (2003) provides that, with respect to 
combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service connection for such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See also 38 C.F.R. § 3.304(d) 
(2003).  

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. § 1154(b), 38 C.F.R. 3.304(d) & (f), and the 
applicable provisions in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran engaged in combat with the enemy.  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  See Doran v. Brown, 6 Vet. App. 
283 (1994).  However, it was recently held that the Board may 
not rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of such service.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).

Analysis

According to two comprehensive VA psychiatric examination 
reports, the veteran does not suffer from PTSD.  Indeed, he 
does not suffer from any present psychiatric disability, and 
has no Axis I psychiatric diagnosis.  In the absence of a 
currently diagnosed disability, service connection cannot be 
granted.  38 C.F.R. §§ 3.303, 3.304(f); Gilpin, supra.  Thus, 
service connection for PTSD is denied.

The Board recognizes the veteran's combat service in Vietnam.  
Again, however, in the absence of credible evidence of the 
presence of PTSD, service connection for that disability 
cannot be granted.  Id.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of service connection for PTSD.  
Absolutely no psychiatric disabilities were found pursuant to 
comprehensive psychiatric examinations.  There is no medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Veterans Claims Assistance Act of 2000 (VCAA)

Ordinarily, the Board cannot render decisions in cases where 
the veteran has not been adequately apprised of the 
provisions of VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  VCAA essentially provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.

In addition to the foregoing, VA is required to inform the 
claimant of the evidence he must submit, that which VA will 
obtain, and the evidence VA will assist him in securing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claimant 
must ordinarily be afforded a one year period in which to 
respond to VCAA notice.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

In February 2002, with respect to his claim of service 
connection for PTSD, the RO sent the veteran a letter 
detailing the evidentiary requirements for the granting of 
service connection.  The RO specified the types of evidence 
the veteran was responsible for providing, the evidence the 
RO would obtain, and that which the RO would assist him in 
securing.  Thus, the Board concludes that adequate VCAA 
notice was provided.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio, supra.  

The veteran was told to provide a response to the foregoing 
notice within 30 days.  Ordinarily, a remand for corrective 
action would be necessary.  See Paralyzed Veterans of 
America, supra.  In this instance, however, no further action 
is required.  VCAA specifically indicates that no assistance 
is necessary if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  The two psychiatric opinions 
indicate unequivocally that the veteran does not suffer from 
PTSD.  Moreover, as of this date, the veteran has not 
submitted any other evidence.  Indeed, the veteran denied 
seeking psychiatric treatment.  The Board concludes that 
there is no evidence suggesting that providing additional 
time for submission of evidence is an issue in this claim.  

The Board notes as well that seeking further development of 
the case would serve no useful purpose and is therefore not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran should 
be avoided).  VA has satisfied, as far as practicably 
possible, the notice, assistance, and other requirements of 
VCAA, and any further action would only serve to burden VA 
with no foreseeable benefits flowing to the veteran.  Id.; 
Soyini, supra.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



